Exhibit 10.2

SECOND AMENDMENT TO REVOLVING LINE OF CREDIT NOTE

This SECOND AMENDMENT TO REVOLVING LINE OF CREDIT NOTE dated as of November 1,
2006 by and between C-COR INCORPORATED (C-Cor”), BROADBAND CAPITAL CORPORATION
(“Broadband” and, together with C-Cor, collectively the “Borrower”), and
CITIZENS BANK OF PENNSYLVANIA (the “Bank”).

WHEREAS, the Borrower and the Bank have entered into a certain Revolving Line of
Credit Agreement dated as of November 5, 2004 (as amended, modified or
supplemented from time to time, hereinafter referred to as the “Loan
Agreement”); and

WHEREAS, pursuant to the Loan Agreement, the Borrower has made a certain
Revolving Line of Credit Note dated November 5, 2004 in favor of the Bank in the
original principal amount of $10,000,000 (as amended by a certain Amendment to
Revolving Line of Credit Note dated as of November 1, 2005 and as otherwise
amended, modified or supplemented from time to time, the “Note”); and

WHEREAS, the Borrower and the Bank desire to amend the Note in certain respects
as hereinafter provided

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged and intending to be legally bound, the Bank and
the Borrower hereby agree as follows:

1. The Note is hereby amended by deleting the reference to “November 4, 2006”
from the second sentence thereof and substituting in lieu thereof the following:

“November 3, 2007”

2. Capitalized terms used herein which are not defined herein shall have the
meaning assigned to such terms in the Note. Except as amended hereby, all of the
provisions of the Note shall remain unchanged; shall continue in full force and
effect; and are hereby ratified and confirmed in all respects. From and after
the Effective Date all references in the Note to “this Note” (and all indirect
references such as “herein”, “hereby”, “hereunder”, and “hereof”) shall be
deemed to refer to the Note, as amended by this Amendment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Second Amendment to Revolving Line of Credit Note as of the day
and date first above written.

 

CITIZENS BANK OF PENNSYLVANIA     C-COR INCORPORATED By:  

/s/ Joseph F. King

    By:  

/s/ Joseph E. Zavacky

Name:   Joseph F. King     Name:   Joseph E. Zavacky Title:   Senior Vice
President     Title:   Controller and Assistant Secretary BROADBAND CAPITAL
CORPORATION       By:  

/s/ George M. Savereno

      Name:   George M. Savereno       Title:   President      